Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastic elements” must be shown or the feature canceled from the claim 21.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18, 29, 32, 34 and 36-37 are objected to because of the following informalities: 
The claims as written are not conform to the practice at USPTO and should be amended as follows:
In re claim 18 line 16 the recitation “at least a fork arm” should be changed to – at least one fork arm --;
In re claim 29 line 3 the recitation “to an arm of a rear fork” should be changed to – to the at least one fork arm -- (see claim 18 line 16); 
In re claim 32 the recitation “the rear fork includes” should be changed to – the at least one fork arm further includes --;
In re claim 34 the recitation “said arm of the rear fork” should be changed to – the at least one fork arm --;
In re claim 36 the recitation “the rear fork includes” should be changed to – the at least one fork arm further includes --;
In re claim 38 the recitation “the rear fork includes” should be changed to – the at least one fork arm further includes --.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-23, 29-32, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoden et al. (USPUB. 2013/0256046 A1 – hereinafter Kyoden et al.) and further in view of Hakamata et 
al. (USPUB. 2012/0318600 A1 -hereinafter Kakamata et al.).
Kyoden et al. discloses an electric drive motorcycle, comprising:
a front portion having one or more front wheels and a handlebar;
a rear portion having a saddle, a shell body arranged below said saddle, and a rear wheel arranged below said shell body;
an intermediate portion extending as a connection between said front portion and said rear portion;
an electric drive unit connected to said rear wheel;
a helmet carrying compartment (corresponding structure 24) placed in the shell body below the saddle;
a power supply unit (BU) comprising a battery unit and adapted to provide energy to said electric drive unit, wherein the power supply unit is arranged in a position below said helmet carrying compartment, so that said saddle, said helmet carrying compartment and said power supply unit are substantially stacked on each other, said helmet carrying compartment and said power supply unit being arranged inside the shell body;
a control unit (figure 4 – between tilted frame portion 11a) configured to control said drive unit and said battery unit, said control unit disposed within a case arranged between tilted frame portion (11a);
a rear fork (21) hinged to the shell body, said rear fork having at least a fork arm extending between said shell body and said drive unit, and wherein said rear fork is located adjacent said case.
	Kyoden et al. does not teach the control unit is arranged below the battery unit.
	h
  Hakamata et al. teaches an electric motorcycle having a controller unit (130) enclosed in a metal case (130a) with longitudinal fins (130c) and placed below the battery unit so that the controller 
unit is efficiently air cooled by airflow produced during forward motion.
 Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the controller mounting arrangement of Kyoden et al. to a location below the battery unit as taught by Hakamata et al. for the reason set forth above. 

In re claim 21, modified Kyoden et al. is disclosed above but does not teach
the case is attached to the shell body by means of elastic elements.  
However, this feature is merely one of several straight forward possibility from which an ordinary skilled person in the art before the effective filing date of the claimed invention would select, in accordance with circumstances, to reduce vibration, without the exercise of ingenuity.
	In re claim 23, modified Kyoden et al. discloses (figure 4) said battery unit is located in said housing, said housing having at least two opposing sides, and said battery unit extends transversally between said opposing sides. 

	In re claim 29, modified Kyoden et al. discloses (figure 4) the electric drive unit (90) is connected to said rear wheel by means of a transmission unit and is fastened to the at least one fork arm which rotates relative to the shell body.
	In re claim 30, modified Kyoden et al. discloses the metal case (figure 5 of Hakamata et al.) comprises a lower wall which faces downwards, the lower wall having cooling fins (130c), and the cooling fins extend according to a longitudinal direction parallel to a front-rear direction of the motorcycle. 

	In re claim 31, modified Kyoden et al.  is disclosed said control unit includes power elements and control elements, the power elements being arranged on said lower wall of the case, and the case is made of a high thermal conductivity material (Hakamata – para 0084).
	In re claim 32, Kyoden et al. discloses the at least one fork arm includes a pair of supporting arms arranged in parallel with one another [0074].
	In re claims 20, 22, 34 and 37, modified Kyoden et al. meets all of the claimed limitations.


Allowable Subject Matter
         Claims 19, 24-28, 33 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611